Citation Nr: 1806112	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  05-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disability (claimed as service connection for soft-tissue growths and dermatophytosis of the hands, feet, and crural area) (hereafter "skin disability"), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty from June 1969 to January 1972, with service in the Republic of Vietnam from May 1970 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's petition to reopen a previously denied claim for his skin disability.  In July 2009, a videoconference hearing was held before the undersigned.  The transcript of that hearing is associated with the record.  

In January 2010, this claim to reopen was remanded for additional development.  In June 2012, the Board reopened the Veteran's claim for service connection for skin disease and remanded it for additional development.  Subsequently, in May 2013, December 2014 and February 2016, the claim was additionally remanded for further development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The  Board notes that the Veteran's appeal initially included claims for service connection for prostatitis and sinusitis, and to reopen for service connection for hay fever.  In the June 2012 decision, the Board denied service connection for prostatitis and reopened the previously denied claim for service connection for hay fever and remanded the merits of that claim along with the claim for service connection for sinusitis for additional development.  Subsequently, in a July 2013 rating decision, the RO awarded service connection for sinusitis and rhinitis, with deviated nasal septum, thereby fully granting the benefits sought on appeal as to the Veteran's claims for sinusitis and hay fever and thus only leaving his claims for service connection for variably diagnosed skin disabilities on appeal for the Board to decide.  





FINDINGS OF FACT

1. The Veteran's diagnosed atrophic toe nails, callus of the right foot, callus of the bilateral feet, dermatophytosis and onychomycosis, are likely causally related to his active military service.

2.  The Veteran's xerosis, punctate hyperkeratosis and lipomas are not related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for atrophic toe nails, callus of the right foot, callus of the bilateral feet, dermatophytosis and onychomycosis have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017). 

2.  The criteria for entitlement to service connection for xerosis, punctate hyperkeratosis and lipomas have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran initially filed a claim in July 2002 for service connection for the skin on his feet and hands stating he has a fungus of the nails and his feet and hands have small growths on them.  He later submitted correspondence in October 2002 in which he added a claim for service connection for "small tissue growths."  Eventually, in a September 2013 SSOC, the Veteran's claim was expanded to include the following skin conditions:  lipomas of the trunk, right upper extremity and bilateral thighs; punctate hyperkeratosis of the left hand and palm; xerosis; corns of the feet; and onychomycosis of the bilateral toenails.  In its December 2014 remand, the Board recharacterized the Veteran's issue on appeal from listing separate claims for each specific skin conditions to simply being a claim for service connection for a skin disability to ensure his claim encompassed all possible skin conditions under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran essentially urges that exposure to wet conditions, and in the alternative Agent Orange, in Vietnam led to his skin conditions.  The Veteran's personnel records confirm that he served in Vietnam from May 1970 to April 1971.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Based on a review of the evidence of record, the Board finds that service connection for a skin disability is warranted on a direct basis.  

A review of the Veteran's service treatment records does not document any complaints, treatment or diagnoses of any skin conditions.  His March 1969 pre-induction examination documented normal clinical findings of the skin and lymphatic system.  As the entrance examination report does not reflect the presence of a pre-existing disability, the Veteran is presumed sound at service entrance.

The Veteran testified at his July 2009 Board hearing that his problems with his skin began in and has been present since his active duty service.  He stated that he developed a skin rash on his feet in Vietnam as a result of his feet being chronically wet due to being in the rice paddies.  He was given powder from the dispensary when he would get back from the sweeps but this fact was not put in his medical records.  He was told he had jungle rot.  He continued to have problems with his feet and the hands from that time.  

VA attempted on multiple occasions to obtain a legally adequate medical opinion addressing the etiology of the Veteran's skin conditions.  A VA skin examination was provided in August 2012.  The examiner stated that the only currently diagnosed disability was skin warts on the left hand, which he stated was not caused by or related to military service but was more likely due to papilloma virus.  The examiner noted a hyperpigmented area on the inguinal region and feet and stated that they were not fungal infections.  The examiner noted that medical records documented keratosis on the foot and dermatophytosis and onychomycosis, which appeared to be resolved after treatment.  The examiner did not provide any opinions or conclusions related to those diagnoses. 

Pursuant to the May 2013 remand, the Veteran was afforded another VA skin examination in June 2013 to determine whether his current skin disabilities were etiologically related to his service.  The examiner diagnosed the Veteran to currently have the following skin conditions:  (1) onychomycosis of the bilateral toenails; (2) xerosis and corns on the feet; (3) punctate hyperkeratosis on the palm of the left hand; and (4) lipomas on the trunk, right upper extremity and bilateral thighs.  As to each of these diagnoses, the examiner opined that they were not caused or related to military service, to include jungle rot.  The examiner's reasoning was that service treatment records, including the Veteran's separation examination, were silent for each of the skin conditions and that these skin conditions were diagnosed post-service.  

The Board in December 2014 determined that the VA examiner's opinions were inadequate to adjudicate the claim and again remanded the issue for a new VA medical opinion.  On examination in April 2015, the examiner diagnosed the Veteran to only have atrophic toe nails and calluses of the right foot that he opined were not caused by service or a service-connected condition.  The examiner further stated that these conditions were not covered under Agent Orange guidelines.

In February 2016, the Board remanded again determining that the April 2015 VA examiner's opinion was inadequate for rating purposes because he failed to discuss all diagnoses during the pendency of the claim, to include diagnoses on prior VA examinations, such as onychomycosis, xerosis, punctate hyperkeratosis, and lipomas, as well as not adequately providing a supporting rationale for his opinion.  Furthermore, the opinion was not fully responsive to the Board's Remand directives to consider whether the Veteran's diagnosed skin disabilities are related to his presumed exposure to herbicide agents during his service in the Republic of Vietnam, as he claims.   

In April 2016, the Veteran was afforded yet another VA examination which noted diagnoses of atrophic toe nails, calluses of the bilateral feet, and onychomycosis.  However, the VA examiner's conclusory opinions - stating simply that the respective diagnoses were "not covered under AO [Agent Orange] guidelines" - were yet again inadequate to adjudicate the claim for the same reasons as the April 2015 examination was inadequate.  In fact, the statement provided was essentially the same.

Therefore, the Board sought an expert medical opinion from a dermatologist within the Veterans Health Administration (VHA).  In September 2017, a dermatologist from the Department of Dermatology at Albany Stratton VA Medical Center opined that the Veteran's diagnosed atrophic toe nails, callus of the right foot, callus of the bilateral feet, and onychomycosis, were each at least as likely as not causally related to the Veteran's active duty service.  In support of this conclusion, the dermatologist explained that these four problems were "very common in the civilian population, but are also certainly very common in the population of those who are in the military and those in the military wearing shoes or boots in a tropical climate. Wearing shoes or boots in a tropical climate, and having an active job whereby the shoes or boots are worn for many hours a day will, in general, make it more likely than at individual will develop" these diagnoses.  This dermatologist also opined that it is at least as likely as not that the Veteran's diagnosed dermatophytosis is causally related to his active duty service because a fungal infection would be more likely in a tropical climate.

In contrast, however, the VA dermatologist opined that it is NOT at least as likely as not the Veteran's xerosis, punctate hyperkeratosis and lipomas are causally related to his active duty service.  As to the diagnosis of xerosis, the dermatologist stated that this means dry skin and question whether the Veteran really had just dry skin or whet this was a diagnosis made by a non-dermatologist in a patient who exhibited scale on the skin and the clinician did not know the true diagnosis.  In his opinion, he stated this was a good example of a question whereby it is impossible to know the true answer to this question, but if the diagnosis of xerosis is accurate and there was really a condition simply of dry skin then, in this dermatologist's opinion, it's not likely causally related to the Veteran's active duty service because a tropical climate will not tend to make an individual's skin dry.  As to the diagnoses of punctate hyperkeratosis and lipomas, the dermatologist's opinions were based on the fact that these conditions usually have a genetic component and are not associated with a tropical climate.  

This dermatologist also addressed the Veteran's allegation that his skin conditions were due to exposure to Agent Orange.  The dermatologist cited to an article from the Journal of the American Academy of Dermatology published online in July 2015 (Skin diseases associated with Agent Orange and other organochlorine exposures.  Patterson, Andrew T., MD; Kaffenberger, Benjamin H., MD; at http://dx.doi.org/10.1016/j.jaad. 2015.05.006), for the proposition that there is inconclusive evidence of an increased risk of skin disease other than chloracne, porphyria cutanea tarda, cutaneous lymphomas (non-Hodgkin lymphoma) and soft-tissue sarcomas including dermatofibrosarcoma protuberans and leiomyosarcomas, in Vietnam veterans exposed to Agent Orange, including benign fatty tumors, melanomas, nonmelanoma skin cancers, milia, eczema, dyschromias, disturbance of skin sensation and rashes not otherwise specified.  Thus, his rationale for the negative opinions provided include that the Veteran's xerosis and punctate hyperkeratosis (rashes) and lipomas (fatty tumors) are listed under the category of inconclusive evidence in relation to Agent Orange.

The Board finds the September 2017 VHA opinions are entitled to great probative weight.  The opinions were provided following a review of the claims file.  The dermatologist addressed the Veteran's assertion as to the origins of the disabilities, and provided a detailed rationale for the conclusions reached based on the record and sound medical principles.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There are no legally adequate medical opinions to the contrary in the record concerning the etiology of the Veteran's skin conditions.

The Board notes that the Veteran has provided lay testimony which supports a nexus between his in-service complaints of skin problems with his feet and his currently diagnosed skin conditions of atrophic toe nails, callus of the right foot, callus of the bilateral feet, onychomycosis and dermatophytosis as found by the VA dermatologist, specifically that he had jungle rot due to exposure to a tropical climate.  The Board finds the Veteran credible with regard to his claim that he has experienced skin problems on his feet since active duty service.  He testified at his Board hearing that he developed a skin rash on his feet in Vietnam during active service and that he has continued to have problems with his fee and the hands from that time to the present day.  

Based on the foregoing evidence, the Board finds that the preponderance of the evidence is in favor of grant service connection for atrophic toe nails, callus of the right foot, callus of the bilateral feet, dermatophytosis and onychomycosis based upon the favorable opinion by the VA dermatologist.  However, the Board does not find any favorable competent or credible evidence to suggest that the Veteran's xerosis, punctate hyperkeratosis or lipomas are related to his active military service.  Consequently, the Board finds that the preponderance of the evidence is against finding that service connection is warranted for those skin conditions.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, granted for atrophic toe nails, callus of the right foot, callus of the bilateral feet, dermatophytosis and onychomycosis, but it is denied for xerosis, punctate hyperkeratosis and lipomas.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for atrophic toe nails, callus of the right foot, callus of the bilateral feet, dermatophytosis and onychomycosis is granted.

Entitlement to service connection for xerosis, punctate hyperkeratosis and lipomas is denied.



____________________________________________
SARAMAE KREITLOW
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


